te government entities division department of the treasury internal_revenue_service washington d c u i l jul onoy set ep iat legend taxpayer a bank b company f amount d account c dear this is in response to your letter dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in c a of the internal_revenue_code the code the following facts and circumstance have been submitted under penalties of perjury in support of the ruling_request _ taxpayer a’s employer discontinued its code sec_401 in february plan and requested the participants to instruct it as to where they desired to have their account balances distributed taxpayer a states that she contacted bank b and bank b agreed to accept her plan account balance as a rollover_contribution taxpayer a states that she informed her employer that she wanted to make a direct_rollover of her plan account balance into an individual_retirement_arrangement ira at bank b i --200443040 in the amount of amount d was issued by a check dated february company f and made payable to bank b for the benefit of taxpayer a a representative of bank b called taxpayer a and informed her that the check in the amount of amount d had been received by bank b and asked taxpayer a what she intended to do with the check understanding was that bank b was asking about the type of investment of amount d and she asked the bank b representative if she could put the money into general savings until she made a decision with respect to investment options taxpayer a asserts that the bank b representative informed her that depositing amount d into a savings account would be sufficient taxpayer a endorsed the check and it was deposited into account c on march supported by the account statement submitted with this ruling_request taxpayer a asserts that her as taxpayer a was informed by her accountant that account c was in march not an ira and that amount d did not constitute a rollover_contribution because it had not been rolled over to an ira within days taxpayer a asserts that up until this time she was not aware that amount d was not in an ira and assumed that a rollover had been completed in accordance with her instructions to her employer taxpayer a asserts that she has never used amount d since it has been in account c and has submitted a recent account statement supporting this assertion further taxpayer a states that it has been her intention from the beginning of this process to preserve amount d as part of her retirement savings based on these facts and representations you request that the service waive the’ 60-day rollover requirement with respect to the distribution of amount d sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 a of the code which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 defines eligible_rollover_distribution as any distribution to the employee of all or a portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the day rollover requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a wavier of the 60-day rollover requirement pursuant to sec_402 of o f the code the service will consider all relevant facts and circumstance including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred documentation submitted in this case indicates that a check in the amount of amount d was issued by company fon february bank b for the benefit of taxpayer a taxpayer a deposited amount d into as supported by the account statement submitted account c on march with this request for a ruling taxpayer a thought that amount d had been rolled over to an ira as requested taxpayer a asserts that she has never used amount d since it has been in account c and that it has been her intention since her employer terminated its sec_401 plan to preserve amount d retirement savings further taxpayer a submitted a recent account statement for account c to support that amount d continues to be held in account c and made payable to for her therefore assuming that the distribution of amount d qualifies as an eligible_rollover_distribution under code sec_402 pursuant to sec_402 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from taxpayer a’s employer's code sec_401 plan taxpayer a is granted a period of days from the date of this ruling to contribute amount d to an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to the contribution this amount will be considered a rollover_contribution within the meaning of sec_402 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling assumes that taxpayer a’s employer code sec_401 plan satisfied the requirements of code sec_401 at all times relevant to this transaction no opinion is expressed as whether the distribution of amount d qualifies as an eligible_rollover_distribution under code sec_402 this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact se t ep ra t2 sincerely yours signed dotcr b floyd joyce e floyd manager employee_plans technical group
